Citation Nr: 9914976	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increase in the 30 percent rating 
currently assigned for the postoperative repair of the 
meniscus and ligament of the right knee.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from June 1969 to June 1972 
and from March 1973 to January 1980. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as the result of a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  A rating decision in February 1997 
denied entitlement to a compensable rating for the bilateral 
hearing loss and entitlement to an increase in the 20 percent 
rating assigned for the right knee disorder.  A rating 
decision in August 1997 increased the rating for the right 
knee disorder to 30 percent from July 1996. 

The appellant testified at a hearing at the RO in May 1997.  
A transcript of that hearing is in the claims file.

The rating decision in August 1997 also denied service 
connection for peripheral neuropathy secondary to the service 
connected right knee disorder.  The RO, however, immediately 
issued a supplemental statement of the case which included 
this issue without the filing of the required notice of 
disagreement.  In addition, there was never a substantive 
appeal filed on this issue.  Although this issue was 
certified for appellate review, absent a decision, a notice 
of disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of this issue.   
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).



REMAND

Additional development is necessary in this case before a 
decision on the veteran's claims can be made.  The RO 
received additional relevant evidence, including April and 
May 1998 VA reports of examination and records from the 
United States Department of Labor, subsequent to the issuance 
of the most recent (October 1997) supplemental statement of 
the case addressing the issues on appeal.  Therefore, in 
accordance with 38 C.F.R. §§ 19.31 and 19.37, the case is 
returned to the RO for consideration and the issuance of a 
supplemental statement of the case.

There are also some additional potentially relevant medical 
records that the RO should attempt to obtain concerning the 
veteran's claims.  For example, the veteran was recently 
awarded Social Security Administration (SSA) disability 
benefits and it appears that his SSA records have not been 
obtained.  Therefore, the RO should make arrangements to 
obtain these records on remand.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The veteran's right knee disability is rated pursuant to 
Diagnostic Code 5257, under which the rating depends upon the 
degree of recurrent subluxation or lateral instability.  
Based upon the medical evidence of record, including the x-
ray evidence, the veteran apparently has arthritis of the 
right knee that is a residual of his in-service medial 
meniscectomy.  Charles W. Krieger, Jr., M.D. stated in 
January 1996 that the veteran developed arthritis in the 
right knee as a result of the inservice meniscectomy.  
Whether arthritis of the right knee is one of the residuals 
of the veteran's in-service medial meniscectomy is relevant 
to the rating assignable for those residuals.  When one 
injury results in more than one disabling condition, each of 
which would be rated under a different diagnostic code, and 
when none of the symptomatology for any one of the different 
disabling conditions overlaps or is duplicative of the 
symptomatology for another, separate ratings may be applied.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  According 
to a precedent decision of VA's General Counsel, separate 
ratings may be applied for instability of the knee under 
Diagnostic Code 5257 and for limitation of motion/arthritis 
of the knee under Diagnostic Codes 5003, 5010, 5260, 5261.  
VAOPGCPREC 23-97.

As the veteran's service-connected right knee disability is 
now rated under Diagnostic Code 5257, and as he has arthritis 
of the right knee, it is appropriate to consider whether a 
separate rating is warranted.

As the case must be remanded for the foregoing reasons and in 
light of the nature of the veteran's claims, the Board finds 
that more current and comprehensive VA examinations should be 
conducted for a proper evaluation of the veteran's service-
connected disabilities.  See Green v. Derwinski, 1 Vet. App. 
121 (1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").

Finally, with respect to service-connected hearing loss, new 
regulations promulgated by VA for rating service-connected 
hearing impairment will become effective on June 10, 1999.  
Where law or regulations change after a claim has been filed 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should apply unless otherwise specified.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see also Dudnick v. 
Brown, 10 Vet. App. 79 (1997) (with respect to the amended 
regulations in question, VA is required to apply the 
amendments to the extent that they are more favorable to the 
claimant than the earlier provisions).  Consequently, on 
remand the RO should re-rate the veteran's service-connected 
bilateral hearing loss.

Accordingly, in order to assure informed appellate review, 
the claim is remanded to the RO for the following:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected right knee 
disorder and hearing loss since 1997.  
Request all records of any treatment 
reported by the veteran that are not 
already in the claims file.  

The Board is particularly interested in 
all treatment received at any VA Medical 
Centers and from Charles W. Krieger, 
Jr., M.D.  With respect to any VA 
records, all records maintained are to 
be requested, to include those 
maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR 3.159(c).

2.  Make the necessary arrangements to 
obtain a copy of any and all SSA decisions 
denying or granting disability benefits to 
the veteran.  Obtain all the records from 
the SSA that were used in considering the 
veteran's claims for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

3.  Schedule the veteran for an 
appropriate VA examination of the right 
knee.  The examiner should be provided a 
copy of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected postoperative repair 
of the meniscus and ligament of the 
right knee.  

The examiner should note the range of 
motion for the right knee and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability 
or incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the knee is used repeatedly.  
All limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should also state whether 
there is any evidence of ankylosis or 
recurrent subluxation or lateral 
instability of the knee, and if so, to 
what extent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257 (1998).  

The examiner should further describe in 
detail the veteran's postoperative right 
knee scar(s).  The examiner should note 
whether there is any tenderness or pain 
on objective demonstration or any 
ulceration, and whether or not the 
scar(s) is poorly nourished or 
superficial or causes any limitation of 
function of the right knee.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998).    

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

4.  Schedule the veteran for a VA 
examination by a state-licensed 
audiologist.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  The examination must include a 
controlled speech discrimination test 
(Maryland CNC) and puretone audiometry 
test.  The examination should be 
conducted without the use of hearing 
aids.  

Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with physical findings on 
examination should be directly addressed 
and discussed in the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the requested examinations 
do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998);  see also Stegall v. West, 11 
Vet. App. 268 (1998).

6.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examinations.  Readjudicate the right 
knee claim, giving consideration to 
whether separate ratings are warranted 
for any limitation of motion of the 
right knee, in accordance with governing 
regulations, VAOPGCPREC 23-97, and 
Esteban v. Brown, 6 Vet. App. 259 
(1994).  In evaluating the veteran's 
service-connected hearing loss, consider 
whether either the new or the old 
version of the rating criteria is more 
favorable.  If one or the other is more 
favorable, so state and then apply the 
more favorable version.  If the result 
is the same under either criteria, apply 
the revised criteria.   

7.  If the decision with respect to the 
claims remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of 
the case and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


